--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a continuation of 15/865,409 filed on 01/09/2018, which is a continuation of 13/718,140 filed on 12/18/2012, which is a continuation of 12/545,810 filed on 08/22/2009. Application 12/545,810 claims benefit in provisional application 61/091,097 filed on 08/22/2008 and claims benefit in provisional application 61/165,899 filed on 04/01/2009
Claim Status
	Claims 1-22 were cancelled. Claims 23-38 are pending and examined. 
Claim Rejections -35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (WO 2007/038802 A2 Published April 5, 2007 - of record in IDS dated 11/18/2021) in view of Anderson et al. (Excipient Development of Pharmaceutical, Biotechnology, and Drug Delivery Systems, Chapter 11: Excipients for Oral Liquid Formulations, Published 2006, pages 155-180 - of record in IDS dated 11/18/2021).
The claims encompass a linear sugar alcohol stabilized crosslinked (calcium 2-fluoroacrylate)-divinylbenzene-1,7-octadiene terpolymer.
The teachings of Liu are related to compositions comprising core-shell particles comprising potassium biding polymers (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formed calcium salt of 2-fluoroacrylate crosslinked with divinylbenzene and 1,7-octadiene, with a reasonable expectation of success because Liu teaches core-shell particles where the core comprises a crosslinked cation exchange polymer salt that preferably contains 2-fluoroacrylic acid crosslinked with divinyl benzene, 1,7-octadiene, or a combinations thereof, and wherein the core is in proton form, sodium form, calcium form, potassium form, ammonium form, or combinations thereof (paragraph 0095). It would have been obvious to have formulated the core-shell compositions for oral administration in the form of a liquid comprising liquid excipients, with a reasonable expectation of success because Liu teaches that the core-shell compositions or pharmaceutically acceptable salts thereof can be delivered to the patient orally (paragraph 0246), where the compositions are formulated with pharmaceutically acceptable carriers well known in the art. Such carriers enable the compounds to be formulated as liquids among others (paragraph 0250). The pharmaceutical compositions in the form of a liquid are formulated with excipients known in the art (Paragraph 0263).
Liu does not teach excipients that are suitable for liquid formulations, and they specifically do not teach linear sugar alcohols as excipients for liquid formulations.
The teachings of Anderson are related to typical excipients that are used in oral liquid formulations. Liquid formulations offer advantages to patients because liquids may provide better patient compliance for those with swallowing difficulties and better dosage control versus a fixed tablet dose (Introduction page 155). The major challenges in developing liquid dosage forms are stability of a drug in solution, the solubility of a drug at the required level, and acceptable taste (fourth paragraph page 156). Liquid formulations may be aqueous (First paragraph page 158). A sweetening agent can play a number of important roles in an oral liquid formulation such as enhancing flavor, masking bitter taste, and/or increasing viscosity. Sweeteners include natural and artificial (fourth paragraph page 159). The most commonly used natural sweeteners include glycerin, mannitol, sorbitol, and xylitol among others (Table 1 page 160). Sorbitol is not readily fermented by oral microorganisms and has little effect on dental plaque pH (second paragraph page 160), which provides motivation to use sorbitol.
The teachings of Liu and Anderson are related to oral liquid dosage forms and it would have been obvious to have combined their teachings. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to have formulated Liu's core/shell particle composition into a liquid dosage form using excipients that are routinely used in liquid dosage forms as suggested by Anderson. It would have been obvious to have made the liquid formulation as an aqueous composition because Anderson teaches that liquid dosage forms may be aqueous. It would have been obvious to have added a sweetener in an amount between 30% and 50% of the formulation in order to enhance the flavor of the formulation, with a reasonable expectation of success because Anderson teaches 30-50% as a suitable concentration range of a sweetener (first paragraph page 160).
A person of ordinary skill would have been motivated to select sorbitol as the sweetener because Anderson teaches that sorbitol is not readily fermented by oral microorganisms and has little effect on dental plaque pH. The selection of a known material based on its suitability for its intended use supports obviousness. Combining prior art elements according to known methods to yield predictable results supports obviousness.
Liu’s liquid formulation modified in view of Anderson comprises water, sorbitol, and a crosslinked cation exchange polymer. Liu’s modified liquid formulation contains the same components as the claimed formulation, and it would have been reasonable to conclude that Liu’s crosslinked cation exchange polymer salt is stabilized with the linear sugar alcohol. The instant specification does not define “stabilized”. However, as evidenced by paragraph 0019 of the instant specification, 15-35 wt. % stabilizing polyol (linear sugar alcohol) based on the total weight of the composition is sufficient to reduce the release of fluoride ion from the polymer upon storage. The concentration taught by Anderson (30-50%) overlaps with the concentration (15-35%) that was shown to be sufficient to stabilize the polymer, thus linear sugar alcohol in Liu's composition was present in an amount sufficient to stabilize the crossliked terpolymer.
Limitations of claims 24-32 are met because Liu’s modified compositions comprises sorbitol.
Limitations of claims 33 and 36 are met because Liu’s modified composition comprises water. 
Regarding claims 34 and 37, it would have been prima facie obvious to a person of ordinary skill in the art to have added a suspending agent to the liquid formulation, with a reasonable expectation of success because Anderson teaches that suspending agents are commonly added to liquid formulations in order to impart viscosity and prevent particle sedimentation (page 167 section “Suspending Agents and Viscosity-Modifying Agents”). It would have been obvious to have selected microcrystalline cellulose because Anderson teaches microcrystalline cellulose as a suitable suspending agent (page 168, Table 9). 
Regarding claims 35 and 38, it would have been obvious to have removed potassium from the GI tract of a subject in need thereof by administering the liquid composition comprising sorbitol and a crosslinked terpolymer of calcium 2-fluoroacrylate, divinylbenzene, and 1,7-octadiene as described above the subject, with a reasonable expectation of success because Liu teaches methods of treating hyperkalemia with the compositions by administering the compositions to a patient suffering from hyperkalemia (paragraphs 0235-0237). Paragraphs 0239-0240 teach effective amounts to be administered in order to achieve GI concentrations that have been found effective. The “whereby” clauses describe effects of the claimed method step. The prior art teaches the same method step as claimed and it would have been reasonable to expect the prior art method to have the same effect as the presently claimed method.  
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-33, 35, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-78 of U.S. Patent No. 8,337,824 B2 (of record in IDS dated 11/18/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims encompass compositions and methods of using said compositions that overlap in scope with the presently claimed terpolymer stabilized with a linear sugar alcohol and compositions comprising the same.

Claims 23-33, 35, 36, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,123,363 B2 (of record in PTO-892 attached). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims encompass compositions and methods of using said compositions that overlap in scope with the presently claimed terpolymer stabilized with a linear sugar alcohol and compositions comprising the same.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617